DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-04-30 (herein referred to as the Reply) where claim(s) 1-19 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

Claim Objections
Claim(s) 1, 10, 19
L1
Any abbreviation or shortened representations of a term should be spelled out completely upon its first use in each claim branch (e.g., L1 (Layer 1)). 

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 10, 19 and 2-9, 11-18
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
in response to receiving the modified UL DCH frame, controlling an Up Link (UL) Outer-Loop Power Control (OLPC) to keep a signal-to-interference ratio (SIR) of the Up Link (UL) DPCCH within a predetermined range. 
The phrase “in response to receiving the modified UL DCH frame, controlling an OLPC…” is high level step which requires further description to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  Particularly because (1) the phrase “controlling” can encompass many possibilities including sub-operations, which require further details as to how the controlling is carried out in order to achieve the net outcome of keeping the SIR of the UL DPCCH within the predetermined range (2) how the “controlling” is performed responsive to the modified UL DCH frame (i.e., how does the UL DCH frame affect how the “controlling” is performed).
However, the only citations the Examiner found in Specification uses the same high level language recited in the claim language. Particularly at para. 0043-0044, 0057 (using citation of the corresponding the application’s US Publication) where an “outer loop power control algorithm” is disclosed. However, the citations do not provide any exemplary details as to how the algorithm interprets the information in the modified frame (commonly referred to as “additional information” or “information” in the Specification) in order to achieve the claimed controlling. 
Throughout the Specification the below citation is repeated:
This information is used by the uplink outer-loop power control algorithm to adjust SIR-target, with the goal to assure that both those channels are reliably decoded at all times. 
However the Specification does not further elaborate as to how particularly the algorithm uses the information in order to perform the controlling. For example, para. 0037-0038 discloses the information can include a flag of “too low quality” and para 0041-0041 disclose the information can be TFCI bits set to ‘111’ but the examiner did not find any how the algorithm interprets that information to find a particular value for the SIR target. Rather, the Specification provides high level implementation such as “by making use of the information” or “information is used by.” Similar to the phrase “controlling,” “use/using/used by” is a high level operation that also require further details as to how the “use” is carried out to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  
This is particularly relevant to dependent claims 2-9, 11-18 which recite variants of “using, by the OLPC, the modified UL DCH frame to…[arrive at an outcome]” where each dependent claims state a ‘using’ operation that results in a particular outcome. 
Using claim 9, 18 as an example, where those claims require: 
using, by the OLPC, the modified UL DCH frame to set a low-bound limit in an SIR target to ensure the DPCCH and the E-DPCCH SIR do not fall below the low-bound limit.

The Examiner could not find any exemplary disclosures that actually disclosed steps in detail (i.e., how the “use” is performed) in order provide the outcome of “set a low-bound limit in an SIR target to ensure the DPCCH and the E-DPCCH SIR do not fall below the low-bound limit.” For example, there are no instances of: 
how and which values of the modified frame fields are used to derive the value of the low-bound – for example, equations/functions or mapping the TCFIC value to the lower bound value
how the “ensure” is carried out with respect to the DPCCH and EDPCCH SIR and the low-bound limit
Similar arguments and logic as demonstrated above are applicable to the other claims where the claims require a “using/controlling” to result in an outcome but the Specification does not disclose in sufficient detail as to how the invention is actually carried out to arrive at said outcome to properly convey that the inventor(s) had possession of the claimed invention.  
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 10 and 11-18
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
Non-transitory computer-readable medium…, cause a wireless communications system to perform steps comprising:
sending a modified Up Link (UL) Dedicated Channel (DCH) frame…
in response to receiving the modified UL DCH frame, controlling an Up Link (UL) Outer-Loop Power Control (OLPC)

That executed instructions contained on the non-transitory CRM causes a wireless system to perform the sending and receiving/controlling step. 
However, the Specification (and Claim 19) describes that the sending and receiving/controlling steps are performed by different actors (a base station and SRNC). The examiner could find no disclosure that implemented a single CRM that causes the execution of steps in two distinct devices – e.g., a single CRM causing the base station to perform the sending and the same CRM for causing the SRNC to perform the receiving station (i.e., BS and SRNC sharing the same memory/processor such that it is effectively a singular device that would be sending the modified frame to itself.). Rather, it appears each device has their own respective CRM and processor for carrying out the disclosed embodiments (See FIG. 6 and corresponding text)
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 10
the TFCI in the phrase “the TFCI designating a transport format combination”

Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element. Particularly in that there is a previously recite “a Transport Format Combination Indicator (TFCI) decode failure” but “a TFCI” is patently distinct element from “a TFCI decode failure.” Therefore it is unclear, if “the TFCI” is referring to a TFCI corresponding to the TFCI decode failure or is attempting to introduce another TFCI.

Claim(s) 11-18
Independent claim 10 recites

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The dependent claims recite variants of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

That is, the dependent claims’ preamble are referring to the media of claim 10 but claim 10 recites no media (but rather a medium). Therefore the claims are unclear/indefinite.  

Relevant Cited References
US20040228315
US20080316934
US20030123396
US20120243515
US20150373605
US20050229071

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
USC112a:
Claim(s) 1, 10, 19 and 2-9, 11-18
Applicant's arguments amount to a general allegation that “high level operations such controlling an Up Link (UL) Outer-Loop Power control (OLPC) are known to one of ordinary skill in the art and are supported by the reference 3GPP TS 25.247 and 3GPP TS 25.214 which are incorporated herein by reference.” The general allegations did not address nor counter the particular points made in the rejections presented in 2020-10-30 Final Office Action (and re-printed herein)
Particularly in that, incorporated by reference 3GPP documents does not discloses how OLPC controls algorithm interprets the information in the modified UL DCH frame (commonly referred to as “additional information” or “information in the Specification) in order to achieve the claimed controlling because the modified UL DCH frame is not disclosed in the 3GPP documents but rather the modified frame is relatively new type of frame the inventors have presumably invented outside the 3GPP protocol. The Specification lacks details as to how the modified UL DCH frame, in junction with 3GPP TS 25.247 and 3GPP TS 25.214, is used to practice the claimed invention and consequently, does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  
Claim(s) 10-18
The reply argues that the Specification at para 0067 indicates there can be more than a single computer readable medium. The Examiner does not dispute this. However, claim 10 recites: “Non-transitory computer-readable medium containing instructions …” which appears to be a single medium. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415